Per Curiam.
The plaintiff in error was indicted by the grand jury of Camden county for an atrocious assault, and, upon his arraignment before the Court of Quarter Sessions of that county, pleaded guilty to the charge. Subsequently, and when he was brought before the court for sentence, he asked leave to retract his plea of guilty and enter a plea of not guilty to the charge. This application was refused, and sentence pronounced upon him by the court.
This refusal on the part of the court, it is insisted on the part of the plaintiff in error, was in violation of his legal right, and we are asked to set aside the judgment below on that ground.
The Supreme Court, in the case of Clark v. State, 28 Vroom 489, considered the question of the right of a defendant, who had pleaded guilty to an indictment against him, to withdraw such plea subsequently and traverse the charge, and reached the conclusion that the withdrawal of such a plea was not a matter of right, but was addressed to the discretion of the court. We concur in the exposition of the law on this •subject contained in the opinion in that case.
*384There was no error in the refusal of the trial court to permit the withdrawal of the plea of guilty and the entering a plea of not guilty, and the writ of error in this case must therefore be dismissed.
For dismissal—The Chancellor, Garrison, Gtjmmere, Ludlow, Lippincott, Magie, Bogert, Brown, Krueger, Sims, Smith, Talman. 12.